

Exhibit 10.1


AMENDMENT NO. 5 TO CREDIT AGREEMENT
This Amendment No. 5 to Credit Agreement, dated as of July 30, 2020 (this
“Amendment”) is among MTS SYSTEMS CORPORATION, a Minnesota corporation (the
“Company”), JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”) and as Swingline Lender (the “Swingline Lender”),
JPMORGAN CHASE BANK, N.A., U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Issuing Banks (collectively, the “Issuing Banks” and
each, an “Issuing Bank”), and the Revolving Lenders party hereto. Capitalized
terms not otherwise defined herein having the definitions provided therefor in
the Credit Agreement referenced below.
W I T N E S S E T H:
WHEREAS, the Company, the Foreign Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and the Administrative
Agent are parties to that certain Credit Agreement, dated as of July 5, 2016 (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Credit Agreement”; the Credit Agreement, as amended by
this Amendment, the “Amended Credit Agreement”);
WHEREAS, the Company has requested that the Administrative Agent, the Swingline
Lender, the Issuing Banks and the Required Revolving Lenders agree to certain
amendments to the Credit Agreement; and
WHEREAS, the Administrative Agent, the Swingline Lender, the Issuing Banks and
the Revolving Lenders party hereto have agreed to so amend the Credit Agreement
upon the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:
1.Amendments to the Credit Agreement. Effective as of the date of satisfaction
of the conditions precedent set forth in Section 2 below (such date, the
“Amendment No. 5 Effective Date”), the parties hereto agree that the Credit
Agreement is hereby amended as follows:
(a)Section 1.01 of the Credit Agreement is amended to insert, in the appropriate
alphabetical location, the following new definitions:
““Amendment No. 5 Effective Date” means July 30, 2020.”
““Consolidated Cash Balance” means, at any time, (a) the aggregate amount of
cash and cash equivalents, marketable securities, treasury bonds and bills,
certificates of deposit, investments in money market funds, and commercial
paper, in each case, held or owned by (either directly or indirectly), credited
to the account of or would otherwise be required to be reflected as an asset on
the balance sheet of the Company and its Subsidiaries less (b) Excluded Cash.”
““Excluded Cash” means (a) any restricted cash or cash equivalents to pay
royalty obligations, working interest obligations, suspense payments, severance
taxes, payroll, payroll taxes, other taxes, employee wage and benefit payments
and trust and fiduciary obligations or other obligations of the Company and its
Subsidiaries to third parties and for which the Company and its Subsidiaries
have issued checks or has initiated wires or ACH transfers (or, in the Company’s
discretion, will issue checks or initiate wires or ACH transfers within five (5)
Business Days) in order to pay, and (b) any cash or cash equivalents
constituting purchase price deposits held in escrow by an unaffiliated third
party pursuant to a binding and enforceable purchase and sale agreement with an
unaffiliated third party containing customary provisions regarding the payment
and refunding of such deposits.”




--------------------------------------------------------------------------------





(b)The definition of “Adjusted LIBO Rate” appearing in Section 1.01 of the
Credit Agreement is hereby amended to delete the phrase “, when used in
reference to the Tranche B Term Loans,” appearing therein.
(c)Clause (b) of the definition of “Applicable Rate” appearing in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:
“(b)    with respect to any Eurocurrency Revolving Loan, any ABR Revolving Loan
or with respect to the commitment fees or commissions on outstanding performance
and commercial Letters of Credit payable hereunder on any date, as the case may
be, the applicable rate per annum set forth below under the caption “Commitment
Fee Rate”, “Eurocurrency Spread for Revolving Loans”, “ABR Spread for Revolving
Loans” or “Performance and Commercial L/C Rate”, as the case may be, based upon
the Total Leverage Ratio applicable on such date:
 
Total Leverage Ratio
Commitment Fee Rate
Eurocurrency
Spread for
Revolving
Loans
ABR
Spread for
Revolving
Loans
Performance and
Commercial L/C
Rate
Category 1:
< 2.50 to 1.00
0.20%
2.00%
1.00%
1.00%
Category 2:
> 2.50 to 1.00 but
< 3.00 to 1.00
0.25%
2.25%
1.25%
1.125%
Category 3:
 3.00 to 1.00 but
< 3.50 to 1.00
0.30%
 2.50%
1.50%
1.25%
Category 4:
 3.50 to 1.00 but
< 4.25 to 1.00
0.35%
2.75%
1.75%
1.375%
Category 5:
 4.25 to 1.00
0.45%
3.25%
2.25%
1.50%



For purposes of the foregoing,
(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 5 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;
(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and
(iii) notwithstanding the foregoing, Category 5 shall be deemed to be applicable
from and after the Amendment No. 5 Effective Date until the Administrative
Agent’s receipt of the applicable Financials for the Company’s first fiscal
quarter ending after the Amendment No. 5 Effective Date and adjustments to the
Category then in effect shall thereafter be effected in accordance with the
preceding paragraphs.”
(d)Section 4.02 of the Credit Agreement is hereby amended to:
(i)
insert the following new paragraph (c) immediately after paragraph (b) thereof:

“(c)    The Consolidated Cash Balance on and as of the date of such Borrowing
does not exceed $125,000,000, before and after giving effect to such Borrowing
and to the application of the proceeds therefrom on or around such date, but in
any event, not to exceed two Business Days after such date; provided that this
paragraph (c) shall not apply to any Term Loan Borrowing.”
and


2

--------------------------------------------------------------------------------





(ii)
replace the phrase “the matters specified in paragraphs (a) and (b) of this
Section” appearing therein with the phrase “the matters specified in paragraphs
(a), (b) and, if applicable, (c) of this Section”.

(e)Section 6.12(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“(a) Maximum Total Leverage Ratio. Except with the written consent of the
Required Revolving Lenders, the Company will not permit the ratio (the “Total
Leverage Ratio”), determined as of the end of each of its fiscal quarters ending
on and after the Amendment No. 4 Effective Date, of (i) Consolidated Total
Indebtedness to (ii) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending with the end of such fiscal quarter, all calculated for
the Company and its Subsidiaries on a consolidated basis, to be greater than the
ratio set forth below opposite the day or the period in which such fiscal
quarter ends:
Day or Period
Ratio
Amendment No. 4 Effective Date through June 30, 2020
5.00:1.00
September 30, 2020 through December 31, 2020
4.75:1.00
March 31, 2021 through September 30, 2021
4.25:1.00
December 31, 2021 and thereafter
3.75:1.00

Notwithstanding the foregoing, so long as (x) none of the Company or any
Subsidiary shall make any Restricted Payment from and after the Amendment No. 5
Effective Date through and including June 30, 2021 and (y) none of the Company
or any Subsidiary shall make any Permitted Acquisition or other acquisition from
and after the Amendment No. 5 Effective Date through and including December 31,
2021 (any such action described in the foregoing clauses (x) and (y), a
“Specified Event”), the Company will not permit the Total Leverage Ratio,
determined as of the end of each of its fiscal quarters ending on and after the
Amendment No. 5 Effective Date, to be greater than the ratio set forth below
opposite the day or the period in which such fiscal quarter ends (for the
avoidance of doubt, subject at all times to the immediately succeeding proviso,
in lieu of the ratios set forth in the table above):
Day or Period
Ratio
September 30, 2020 through March 31, 2021
6.00:1.00
June 30, 2021
5.75:1.00
September 30, 2021 through December 31, 2021
5.50:1.00
March 31, 2022 through June 30, 2022
4.75:1.00
September 30, 2022
4.25:1.00
December 31, 2022 and thereafter
3.75:1.00

; provided that it is understood and agreed that, notwithstanding anything to
the contrary contained in this Agreement or any other Loan Document, immediately
upon the occurrence of any Specified Event following the Amendment No. 5
Effective Date, on and after the date of the occurrence of such Specified Event,
the maximum Total Leverage Ratio permitted under this Section 6.12(a) shall be
determined by the first table of ratios set forth in this Section 6.12(a) (and
not, for the avoidance of doubt, the second table of ratios set forth in this
Section 6.12(a) set forth immediately above this proviso, which second table of
ratios shall be of no further force or effect).”


3

--------------------------------------------------------------------------------





(f)Section 6.12(b) of the Credit Agreement is hereby amended to replace the grid
set forth therein with the following:
“Day or Period
Ratio
Amendment No. 4 Effective Date through March 31, 2021
3.00:1.00
June 30, 2021 through September 30, 2021
3.25:1.00
December 31, 2021 and thereafter
3.50:1.00”



2.Conditions Precedent. The effectiveness of this Amendment is subject to the
conditions precedent that the Administrative Agent shall have received:


(a)counterparts to (i) this Amendment, duly executed by each of the Company, the
Administrative Agent, the Swingline Lender, each Issuing Bank and the Required
Revolving Lenders and (ii) the Consent and Reaffirmation attached as Exhibit A
hereto, duly executed by the Subsidiary Guarantors; and


(b)payment and/or reimbursement of the Administrative Agent’s and its
affiliates’ reasonable fees and documented out-of-pocket expenses (including, to
the extent invoiced no less than two (2) Business Days prior to the Amendment
No. 5 Effective Date (except as otherwise reasonably agreed by the Company),
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent) in connection with this Amendment and any other Loan Documents.


3.Representations and Warranties. To induce the Administrative Agent, the
Swingline Lender, the Issuing Banks and the Revolving Lenders party hereto to
enter into this Amendment, the Company hereby represents and warrants to the
Administrative Agent, the Swingline Lender, the Issuing Banks and the Revolving
Lenders party hereto, that:


(a)This Amendment and the Credit Agreement as modified hereby constitute legal,
valid and binding obligations of the Company, enforceable in accordance with
their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law; and


(b)As of the date hereof and immediately after giving effect to the terms of
this Amendment, (i) no Default has occurred and is continuing, and (ii) the
representations and warranties of the Company set forth in the Credit Agreement
are true and correct in all material respects (provided that any representation
or warranty that is qualified by materiality, Material Adverse Effect or similar
language is true and correct in all respects), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects (provided that any
representation or warranty that is qualified by materiality, Material Adverse
Effect or similar language was true and correct in all respects) as of such
earlier date.


4.Reference to and Effect on the Credit Agreement.


(a)Upon the effectiveness hereof, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and
each reference in any other Loan Document to the Credit Agreement (including,
without limitation, by means of words like “thereunder,” “thereof,” and words of
like import), shall mean and be a reference to the Credit Agreement as amended
hereby, and this Amendment and the Credit Agreement shall be read together and
construed as a single instrument referred to herein as the Amended Credit
Agreement.


(b)Except as expressly amended hereby, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby reaffirmed,
ratified and confirmed.




4

--------------------------------------------------------------------------------





(c)The liens and security interests in favor of the Administrative Agent for the
benefit of the Secured Parties securing payment of the Secured Obligations (and
all filings with any Governmental Authority in connection therewith) are in all
respects continuing and in full force and effect with respect to all Secured
Obligations.
(d)Except with respect to the subject matter hereof, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.


(e)This Amendment is a Loan Document under (and as defined in) the Credit
Agreement.


5.Miscellaneous.


(a)Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.


(b)Headings. Section headings used herein are for convenience of reference only,
are not part of this Amendment and shall not affect the construction of, or be
taken into consideration in interpreting, this Amendment.


(c)Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to this Amendment and/or any document to be
signed in connection with this Amendment and the transactions contemplated
hereby shall be deemed to include Electronic Signatures (as defined below),
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be. As used herein, “Electronic Signatures” means any
electronic symbol or process attached to, or associated with, any contract or
other record and adopted by a person with the intent to sign, authenticate or
accept such contract or record.


[Remainder of Page Intentionally Left Blank]




5

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.






MTS SYSTEMS CORPORATION, as the Company


By:
/s/ BRIAN ROSS

Name: Brian Ross
Title: Chief Financial Officer


Signature Page to Amendment No. 5 to Credit Agreement

--------------------------------------------------------------------------------









JPMORGAN CHASE BANK, N.A., individually as a Revolving Lender, as Swingline
Lender, as an Issuing Bank and as Administrative Agent


By:
/s/ KRYS SZREMSKI

Name: Krys Szremski
Title: Executive Director


Signature Page to Amendment No. 5 to Credit Agreement

--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., individually as a Revolving Lender
By:
/s/ CHAD KARDASH

Name: Chad Kardash
Title: Vice President


Signature Page to Amendment No. 5 to Credit Agreement

--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Revolving Lender and as an Issuing Bank


By:
/s/ SHARLYN REKENTHALER

Name: Sharlyn Rekenthaler
Title: Senior Vice President


Signature Page to Amendment No. 5 to Credit Agreement

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, individually as a Revolving Lender and as an
Issuing Bank


By:
/s/ TYRONE PARKER

Name: Tyrone Parker
Title: Vice President


Signature Page to Amendment No. 5 to Credit Agreement

--------------------------------------------------------------------------------





HSBC BANK USA, NATIONAL ASSOCIATION , as a
Revolving Lender


By:
/s/ SHAUN KLEINMAN

Name: Shaun Kleinman
Title: Senior Vice President


Signature Page to Amendment No. 5 to Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT A
Consent and Reaffirmation
The undersigned hereby acknowledges receipt of a copy of the foregoing Amendment
No. 5 to Credit Agreement with respect to that certain Credit Agreement, dated
as of July 5, 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among MTS Systems
Corporation, a Minnesota corporation (the “Borrower”), the Foreign Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), which Amendment No. 5 is dated as of July 30, 2020 (the
“Amendment”) and is by and among the Borrower, the Revolving Lenders party
thereto and the Administrative Agent. Capitalized terms used in this Consent and
Reaffirmation and not defined herein shall have the meanings given to them in
the Credit Agreement.
Without in any way establishing a course of dealing by the Administrative Agent
or any Lender, the undersigned consents to the Amendment and reaffirms the terms
and conditions of the Subsidiary Guaranty and any other Loan Document executed
by it and acknowledges and agrees that the Subsidiary Guaranty and each and
every such Loan Document executed by the undersigned in connection with the
Credit Agreement remains in full force and effect and is hereby reaffirmed,
ratified and confirmed. All references to the Credit Agreement contained in the
above‑referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.


Dated July 30, 2020


[Signature Page Follows]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed as of
the day and year above written.




PCB PIEZOTRONICS, INC.
By:
/s/ DAVID HORE

Name: David Hore
Title: President




Signature Page to Consent and Reaffirmation